DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/08/2020 has been entered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/08/2020, 11/25/2020, 02/23/2021, and 06/28/2021 have been considered by the Examiner except where lined through.
Specifically, WO 2008/061120, WO 2015/181308, and EP 2656834 are lined through on the IDS of 02/23/2021 because they were already recited as foreign patent documents on the IDS of 11/25/2020.
Response to Amendment and Status of Claims
Applicant's amendment, filed 07/08/2020, has been entered. Claims 6 and 9 are amended, claim 7 is cancelled, and no claims are added. Accordingly, claims 1-6 and 8-20 are pending and considered in this Office Action.
The amendment to claim 9 has obviated the previous 112b rejection.
Claim Interpretation
In the interest of the clarity of the record, it is noted that Applicant has not provided an express definition for “about” but does discuss the term broadly at the bottom of page 10 to 
McCurdy 1.132 Declaration
The Declaration under 37 CFR 1.132 filed 06/23/2020 is insufficient to overcome the rejection of claims 1-6 and 8-20 based upon the prior art as set forth in the last Office action because: the data presented in Appendix A and attested to by named co-inventor Alexander McCurdy is not sufficient to demonstrate that the change in ΔTc is unexpected or commensurate in scope with the claim. Further, the Declaration does not establish that the Bootsma corn oil composition does not possess an ethyl ester content as claimed (i.e. 6 to about 18% w/w).
From the data presented in Appendix A, all of the FAEE compositions result in increasing ΔTc  values. There is no claim language directed to how much the ΔTc should change. Further, Declarant attests that ‘[a]sphalt binders with lower or more negative ΔTc values extracted from recycled asphalt pavement have been shown to experience premature cracking’. This is known in the art as demonstrated by Helf at Paragraph 0031 which acknowledges that old asphalt is subject to cracking and that the terpenoid liquids of Helf serve to rejuvenate the old liquid binder and increase the life of the material being processed:

    PNG
    media_image1.png
    227
    348
    media_image1.png
    Greyscale

Applicant’s specification describes that the ΔTc value is determined according to the AASHTO (American Association of State Highway and Transportation Officials) T313 standard which is .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 13-15, 19, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeda et al. (JP 2006-299174; machine translation attached and referenced below).
Regarding claims 13-15, Takeda et al. (hereinafter “Takeda”) teaches an asphalt release agent comprising a fatty acid ester which is synthesized by the transesterification of an edible oil with an alcohol (“Overview”). Specifically, Takeda lists corn oil as a suitable edible oil (Paragraph 0027) and ethanol as a suitable alcohol (Paragraph 0023) which is substantially similar to Applicant’s disclosed Example 2 which transesterifies corn oil with ethanol. Takeda 
Takeda does not quantify how much ethyl ester, resultant from the transesterification of corn oil with ethanol or with ethyl linoleate, but in view of the substantial similarity of the claimed product and the processing conditions, it is presumed that Takeda’s composition would possess an ethyl ester content from 6 to about 18% w/w absent evidence to the contrary. 
The Office does not possess the capability to test the compositions of the prior art and make physical comparisons therewith. It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Further, it has been held that ‘when the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F. 2d 67, 205 USPQ 594, (CCPA 1980).
Regarding claim 19, Takeda anticipates the asphalt mix as applied to claim 13 above and teaches the inclusion of asphalt (Paragraph 0033) but does not specify the source or otherwise indicate that the asphalt mixture has been reclaimed or recycled. It is anticipated that Takeda utilizes virgin asphalt in view of the absence of an indication that the asphalt was reclaimed. Notably, the only two options for asphalt are virgin or recycled/reclaimed. 
Regarding claim 20, Takeda anticipates the asphalt mix as applied to claim 13 above but is silent to the changes (or alterations) in viscosity, ΔTc value, rutting, or thermal cracking relative to a corresponding asphalt mix in the absence of corn oil. However, it has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998). In the instant case, it is inherent that the presence of the corn oil would affect some change or alteration in comparison to a comparative mixture without corn oil.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1-6, 8-10, 13-16, 18, and 20 remain rejected under 35 U.S.C. 103 as being unpatentable over Helf (U.S. 2006/0215483 A1) in view of Bootsma (U.S. 9,061,987).
Regarding claim 1, Helf teaches an asphalt pavement recycling method and compositions (Title) including asphalt and a terpenoid liquid (Abstract and Paragraphs 0020-0022; “asphalt is a liquid mixture of paraffinic and aromatic hydrocabons…” meeting asphalt binder as claimed). Specifically, Helf teaches that the terpenoid liquid may be corn oil (Paragraph 0030).
Helf fails to teach the chemical composition of the corn oil.
Bootsma teaches a corn oil composition (Abstract) that is substantially similar to that disclosed by Applicant (see “Summary” at Page 2). Bootsma further teaches that the corn oil is produced by fermentation of corn in the production of ethanol (Col. 4 lines 51-52) and contains low levels of free fatty acids such that it is valuable for use in bio-diesel (Col. 4 lines 45-48) and exhibits high levels of oxidative stability in comparison to corn oils prepared via conventional methods (Col. 6 lines 62-67). Applicant also produces the corn oil by fermentation (Pages 14-21 of instant specification). 
Bootsma fails to expressly teach that the corn oil comprises an ethyl ester content that is 6% w/w up to about 18% w/w based on the total weight of the oil composition.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Moreover, it has been held that “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.” Id.
As such, it is prima facie expected that the corn oil composition of Bootsma would possess an ethyl ester content that is 6% w/w up to about 18% w/w absent evidence to the contrary in view that the Bootsma composition is produced by fermentation of corn with ethanol and contains similar structural features (such as moisture content, free fatty acid content, and other components). In the interest of compact prosecution, Bootsma establishes that the corn oil has free fatty acid content of less than about 5 wt% (Abstract), a moisture content of less than about 1 weight percent (Col. 5 lines 53-54), an insoluble content of less than about 1 weight percent (Col. 6 lines 31-32), and may include components such as one or more of lutein, cis-lutein, zeaxanthin, alpha-cryptoxanthin, cis-beta-carotene, and other tocotrienols (Col. 4 lines 46-61). Notably, the above free fatty acid content, moisture content, insoluble content, and/or components are not positively required by the claim.
It would be obvious to the ordinarily skilled artisan at the time the invention was filed to recognize and appreciate the selection of a particular chemical composition (note: species) of corn oil, such as the Bootsma composition, in view of Helf’s disclosure of corn oil (note: genus) in view that the Bootsma composition exhibits a high level of oxidative stability (Col. 6 lines 62-67).
The ordinarily skilled artisan would recognize and appreciate the problem of undesirable oxidation in asphaltic products which reduce the overall performance properties of the asphalt composition. Notably, Helf appreciates oxidation as a problem that makes the asphalt susceptible to cracking (Paragraph 0031). As such, the ordinarily skilled artisan would find it obvious to include a corn oil composition possessing high oxidative stability for use in an asphalt composition.
Regarding claims 2 and 3, Helf and Bootsma teach the composition as applied to claim 1 above but fail to teach that the corn oil comprises an ethyl ester content greater than 6% w/w in the total weight of the oil composition.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Moreover, it has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
As such, it is prima facie expected that the corn oil composition of Bootsma would possess an ethyl ester content greater than 6% w/w up to about 18% w/w (claim 2) and greater than about 10% w/w up to about 18% w/w (claim 3) absent evidence to the contrary.
Regarding claim 4, Helf and Bootsma teach the composition as applied to claim 1 above and Helf further describes the asphalt at Paragraphs 0020-0022. Specifically, Helf teaches that the asphalt is commercially available and include examples such as AC-40, AC-20, AC-10, AC-5 and AC-2.5. 
Helf does not expressly disclose asphalts graded under the Superpave system to achieve a performance grade (“PG”).
However, it is prima facie expected that the asphalts would be capable of being graded according to the PG system and that the range of the disclosed AC graded asphalts of Helf would meet a performance grade (“PG”).
Regarding claim 5, Helf and Bootsma teach the composition as applied to claim 1 above and Helf further teaches that the corn oil may be included from about 4 to 40 wt% (Claim 2). 
prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Applicant’s claimed range of about 0.5 to about 25 wt% overlaps Helf’s disclosed range of about 4 to 40 wt%.
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 6, Helf teaches an asphalt pavement recycling method and compositions (Title) including asphalt and a terpenoid liquid (Abstract and Paragraphs 0020-0022; “asphalt is a liquid mixture of paraffinic and aromatic hydrocabons…” meeting asphalt binder as claimed) with recycled asphalt pavement (“RAP” meeting claimed aggregate; Paragraphs 0003 and 0010). Specifically, Helf teaches that the terpenoid liquid may be corn oil (Paragraph 0030) and that the asphalt grindings are mixed with the asphalt and terpenoid liquid (Paragraph 0031, Claim 1, and Abstract).
Helf fails to teach the chemical composition of the corn oil.
Bootsma teaches a corn oil composition (Abstract) that is substantially similar to that disclosed by Applicant (see “Summary” at Page 2). Bootsma further teaches that the corn oil is produced by fermentation of corn in the production of ethanol (Col. 4 lines 51-52) and contains low levels of free fatty acids such that it is valuable for use in bio-diesel (Col. 4 lines 45-48) and exhibits high levels of oxidative stability in comparison to corn oils prepared via conventional methods (Col. 6 lines 62-67). Bootsma fails to expressly teach that the corn oil comprises an ethyl ester content that is 6% w/w up to about 18% w/w based on the total weight of the oil composition.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Moreover, it has been held that “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.” Id. 
It would be obvious to the ordinarily skilled artisan at the time the invention was filed to recognize and appreciate the selection of a particular chemical composition (note: species) of corn oil, such as the Bootsma composition, in view of Helf’s disclosure of corn oil (note: genus) in view that the Bootsma composition exhibits a high level of oxidative stability (Col. 6 lines 62-67).
The ordinarily skilled artisan would recognize and appreciate the problem of undesirable oxidation in asphaltic products which reduce the overall performance properties of the asphalt composition. Notably, Helf appreciates oxidation as a problem that makes the asphalt susceptible to cracking (Paragraph 0031). As such, the ordinarily skilled artisan would find it obvious to include a corn oil composition possessing high oxidative stability for use in an asphalt composition.
As such, it is prima facie expected that the corn oil composition of Bootsma would possess an ethyl ester content of from 6% w/w up to about 18% w/w absent evidence to the contrary.
With regard to the amended language of the claim directed to at least one altered property, Helf and Bootsma teach the method as applied above but both fail to expressly teach that the property that is altered is viscosity, ΔTC value, rutting or thermal cracking.
However, it is prima facie expected that the corn oil would necessarily effect an alteration in the properties as claimed absent evidence to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Moreover, it has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
Regarding claim 8, Helf and Bootsma teach the method as applied to claim 6 above and Helf further teaches that the mixing occurs at temperatures from 160°F to 260°F (equivalent to 71.11°C to 126.67°C) which lies within the range of about 50°C to about 300°C as claimed.
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 9, Helf and Bootsma teach the method as applied to claim 6 above and Bootsma further teaches that the corn oil composition has a beta-carotene content greater than about 2 µg/g (Col. 6 lines 60-61) which lies within the claimed range of “at least 1 mcg/g”.
Regarding claim 10, Helf and Bootsma teach the method as applied to claim 6 above but fail to teach that the corn oil comprises an ethyl ester content greater than 6% w/w up to about 18% w/w in the total weight of the oil composition.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Moreover, it has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
prima facie expected that the corn oil composition of Bootsma would possess an ethyl ester content greater than about 6% w/w up to about 18% w/w absent evidence to the contrary.
Regarding claim 13, Helf teaches an asphalt pavement recycling method and compositions (Title) including asphalt and a terpenoid liquid (Abstract and Paragraphs 0020-0022; “asphalt is a liquid mixture of paraffinic and aromatic hydrocabons…” meeting asphalt binder as claimed) with recycled asphalt pavement (“RAP” meeting claimed aggregate; Paragraphs 0003 and 0010). Specifically, Helf teaches that the terpenoid liquid may be corn oil (Paragraph 0030).
Helf fails to teach the chemical composition of the corn oil.
Bootsma teaches a corn oil composition (Abstract) that is substantially similar to that disclosed by Applicant (see “Summary” at Page 2). Bootsma further teaches that the corn oil is produced by fermentation of corn in the production of ethanol (Col. 4 lines 51-52) and contains low levels of free fatty acids such that it is valuable for use in bio-diesel (Col. 4 lines 45-48) and exhibits high levels of oxidative stability in comparison to corn oils prepared via conventional methods (Col. 6 lines 62-67). Bootsma fails to expressly teach that the corn oil comprises an ethyl ester content that is 6% w/w up to about 18% w/w based on the total weight of the oil composition.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Moreover, it has been held that “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.” Id.  

The ordinarily skilled artisan would recognize and appreciate the problem of undesirable oxidation in asphaltic products which reduce the overall performance properties of the asphalt composition. Notably, Helf appreciates oxidation as a problem that makes the asphalt susceptible to cracking (Paragraph 0031). As such, the ordinarily skilled artisan would find it obvious to include a corn oil composition possessing high oxidative stability for use in an asphalt composition.
Regarding claims 14 and 15, Helf and Bootsma teach the composition as applied to claim 13 above but fail to teach that the corn oil comprises an ethyl ester content greater than 6% w/w in the total weight of the oil composition.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Moreover, it has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
As such, it is prima facie expected that the corn oil composition of Bootsma would possess an ethyl ester content greater than 6% w/w up to about 18% w/w (claim 14) and greater than about 10% w/w up to about 18% w/w (claim 15) absent evidence to the contrary.
Regarding claim 16, Helf and Bootsma teach the composition as applied to claim 13 above and Helf further teaches that the corn oil may be included from about 4 to 40 wt% (Claim 2). 
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In the instant case, Applicant’s claimed range of about 0.5 to about 50 wt% overlaps Helf’s disclosed range of about 4 to 40 wt%.
It has been held that ‘where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 18, Helf and Bootsma teach the composition as applied to claim 13 above and Helf teaches that no virgin aggregate is added (Paragraph 0007) and “without the introduction of any significant quantity of virgin asphalt material” (Claim 9). As such, Helf only uses recycled asphalt (Paragraphs 0003 and 0010).
Regarding claim 20, Helf and Bootsma teach the composition as applied to claim 13 above but both fail to expressly teach that the asphalt composition has altered viscosity, ΔTC value, rutting or thermal cracking relative to a corresponding asphalt mix in the absence of the corn oil.
However, it is prima facie expected that the corn oil would necessarily effect an alteration in the properties as claimed when compared to a composition not containing the corn oil.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
Claims 1-3, 6, 8-10, 14, and 15 remain rejected under 35 U.S.C. 103 as being unpatentable over Helf and Bootsma as applied above and further in view of Yusoff et al. “Comparison of Fatty Acid Methyl and Ethyl Esters as Biodiesel Base Stock: a review on Processing and Production Requirements” Non-Patent Literature (2014; attached).
Regarding claims 1-3, Helf teaches an asphalt pavement recycling method and compositions (Title) including asphalt and a terpenoid liquid (Abstract and Paragraphs 0020-0022; “asphalt is a liquid mixture of paraffinic and aromatic hydrocabons…” meeting asphalt binder as claimed). Specifically, Helf teaches that the terpenoid liquid may be corn oil (Paragraph 0030).
Helf fails to teach the chemical composition of the corn oil.
Bootsma teaches a corn oil composition (Abstract) that is substantially similar to that disclosed by Applicant (see “Summary” at Page 2). Bootsma further teaches that the corn oil is produced by fermentation of corn in the production of ethanol (Col. 4 lines 51-52) and contains low levels of free fatty acids such that it is valuable for use in bio-diesel (Col. 4 lines 45-48) and exhibits high levels of oxidative stability in comparison to corn oils prepared via conventional methods (Col. 6 lines 62-67). Bootsma fails to expressly teach that the corn oil comprises an ethyl ester content that is 6% w/w up to about 18% w/w based on the total weight of the oil composition.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Moreover, it has been held that “the PTO can require an applicant to prove that the prior art products do not prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.” Id.
As such, it is prima facie expected that the corn oil composition of Bootsma would possess an ethyl ester content that is 6% w/w up to about 18% w/w absent evidence to the contrary in view that the Bootsma composition is produced by fermentation of corn with ethanol and contains similar structural features (such as moisture content, free fatty acid content, and other components). In the interest of compact prosecution, Bootsma establishes that the corn oil has free fatty acid content of less than about 5 wt% (Abstract), a moisture content of less than about 1 weight percent (Col. 5 lines 53-54), an insoluble content of less than about 1 weight percent (Col. 6 lines 31-32), and may include components such as one or more of lutein, cis-lutein, zeaxanthin, alpha-cryptoxanthin, cis-beta-carotene, and other tocotrienols (Col. 4 lines 46-61). Notably, the above free fatty acid content, moisture content, insoluble content, and/or components are not positively required by the claim.
In the interest of compact prosecution, Yusoff et al. (hereinafter Yusoff) teaches that there is a growing interest in the use of fatty acid ethyl esters (FAEE) in biodiesel (Abstract) as ethyl esters are obtain using ethanol rather than methanol and can be obtained from agricultural sources such as corn and are considered to be a renewable biofuel and greener product than methyl esters (Page 526 “Ethanol”).
Compellingly, Yusoff discloses that FAME (fatty acid methyl esters) show slightly lower stability against oxidation than FAEE (Page 528 last paragraph of right column) and that FAME/FAEE mixtures exhibit enhanced low temperature properties and oxidative stability… in comparison to neat FAME while satisfying the biodiesel standard (Page 530 Left column lines 22-30). Additionally, Yusoff teaches that replacing a portion of the methanol with ethanol results in less dependency on synthetic sources of methanol.

It has been held that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05. 
In the instant case, the ordinarily skilled artisan would recognize and appreciate that the FAEE content of the corn oil is a result effective variable and therefore the ordinarily skilled artisan could readily optimize the percentage of the ethyl ester content of the oil.
It would be obvious to the ordinarily skilled artisan at the time the invention was filed to recognize and appreciate the selection of a particular chemical composition (note: species) of corn oil, such as the Bootsma composition, in view of Helf’s disclosure of corn oil (note: genus) in view that the Bootsma composition exhibits a high level of oxidative stability (Col. 6 lines 62-67).
The ordinarily skilled artisan would recognize and appreciate the problem of undesirable oxidation in asphaltic products which reduce the overall performance properties of the asphalt composition. Notably, Helf appreciates oxidation as a problem that makes the asphalt susceptible to cracking (Paragraph 0031). As such, the ordinarily skilled artisan would find it obvious to include a corn oil composition possessing high oxidative stability for use in an asphalt composition.
Regarding claim 6, Helf teaches an asphalt pavement recycling method and compositions (Title) including asphalt and a terpenoid liquid (Abstract and Paragraphs 0020-0022; “asphalt is a liquid mixture of paraffinic and aromatic hydrocabons…” meeting asphalt binder as claimed) with recycled asphalt pavement (“RAP” meeting claimed aggregate; Paragraphs 0003 and 0010). Specifically, Helf teaches that the terpenoid liquid may be corn oil 
Helf fails to teach the chemical composition of the corn oil.
Bootsma teaches a corn oil composition (Abstract) that is substantially similar to that disclosed by Applicant (see “Summary” at Page 2). Bootsma further teaches that the corn oil is produced by fermentation of corn in the production of ethanol (Col. 4 lines 51-52) and contains low levels of free fatty acids such that it is valuable for use in bio-diesel (Col. 4 lines 45-48) and exhibits high levels of oxidative stability in comparison to corn oils prepared via conventional methods (Col. 6 lines 62-67). Bootsma fails to expressly teach that the corn oil comprises an ethyl ester content that is 6% w/w up to about 18% w/w based on the total weight of the oil composition.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). Moreover, it has been held that “the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency under 35 U.S.C. 102, on prima facie obviousness under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same.” Id.
As such, it is prima facie expected that the corn oil composition of Bootsma would possess an ethyl ester content that is 6% w/w up to about 18% w/w absent evidence to the contrary in view that the Bootsma composition is produced by fermentation of corn with ethanol and contains similar structural features (such as moisture content, free fatty acid content, and other components). In the interest of compact prosecution, Bootsma establishes that the corn oil has free fatty acid content of less than about 5 wt% (Abstract), a moisture content of less than about 1 weight percent (Col. 5 lines 53-54), an insoluble content of less than about 1 weight 
It would be obvious to the ordinarily skilled artisan at the time the invention was filed to recognize and appreciate the selection of a particular chemical composition (note: species) of corn oil, such as the Bootsma composition, in view of Helf’s disclosure of corn oil (note: genus) in view that the Bootsma composition exhibits a high level of oxidative stability (Col. 6 lines 62-67).
The ordinarily skilled artisan would recognize and appreciate the problem of undesirable oxidation in asphaltic products which reduce the overall performance properties of the asphalt composition. Notably, Helf appreciates oxidation as a problem that makes the asphalt susceptible to cracking (Paragraph 0031). As such, the ordinarily skilled artisan would find it obvious to include a corn oil composition possessing high oxidative stability for use in an asphalt composition.
Helf and Bootsma fail to expressly teach that the corn oil comprises an ethyl ester content greater than about 6% w/w in the total weight of the oil composition but in the interest of compact prosecution, the teachings of Yusoff are provided.
Yusoff teaches that there is a growing interest in the use of fatty acid ethyl esters (FAEE) in biodiesel (Abstract) as ethyl esters are obtain using ethanol rather than methanol and can be obtained from agricultural sources such as corn and are considered to be a renewable biofuel and greener product than methyl esters (Page 526 “Ethanol”).
Compellingly, Yusoff discloses that FAME (fatty acid methyl esters) show slightly lower stability against oxidation than FAEE (Page 528 last paragraph of right column) and that FAME/FAEE mixtures exhibit enhanced low temperature properties and oxidative stability… in comparison to neat FAME while satisfying the biodiesel standard (Page 530 Left column lines 
As such, it would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to control the ethyl ester content of the corn oil composition to be greater than about 6% w/w such that enhanced low temperature properties and oxidative stability are obtained.
It has been held that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05. 
In the instant case, the ordinarily skilled artisan would recognize and appreciate that the FAEE content of the corn oil is a result effective variable and therefore the ordinarily skilled artisan could readily optimize the percentage of the ethyl ester content of the Bootsma oil composition.
With regard to the amended language of the claim directed to at least one altered property, Helf, Bootsma, and Yusoff teach the method as applied above but fail to expressly teach that the property that is altered is viscosity, ΔTC value, rutting or thermal cracking.
However, it is prima facie expected that the corn oil would necessarily effect an alteration in the properties as claimed absent evidence to the contrary.
It has been held that ‘where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
Moreover, it has been held that ‘[p]roducts of identical chemical composition cannot have mutually exclusive properties’. In re Spada, 911 F.2d 705, 709, 15 USPQ 2d 1655, 1658 (Fed. Cir. 1998).
Regarding claim 8, Helf, Bootsma, and Yusoff teach the method as applied to claim 6 above and Helf further teaches that the mixing occurs at temperatures from 160°F to 260°F (equivalent to 71.11°C to 126.67°C) which lies within the range of about 50°C to about 300°C as claimed.
It has been held that a prima facie case of obviousness exists where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 9, Helf, Bootsma, and Yusoff teach the method as applied to claim 6 above and Bootsma further teaches that the corn oil composition has a beta-carotene content greater than about 2 µg/g (Col. 6 lines 60-61) which lies within the claimed range of “at least 1 mcg/g”.
Regarding claim 10, Helf and Bootsma teach the method as applied to claim 6 above but fail to teach that the corn oil comprises an ethyl ester content greater than 6% w/w up to about 18% w/w in the total weight of the oil composition.
Yusoff teaches that there is a growing interest in the use of fatty acid ethyl esters (FAEE) in biodiesel (Abstract) as ethyl esters are obtain using ethanol rather than methanol and can be obtained from agricultural sources such as corn and are considered to be a renewable biofuel and greener product than methyl esters (Page 526 “Ethanol”).
Compellingly, Yusoff discloses that FAME (fatty acid methyl esters) show slightly lower stability against oxidation than FAEE (Page 528 last paragraph of right column) and that FAME/FAEE mixtures exhibit enhanced low temperature properties and oxidative stability… in comparison to neat FAME while satisfying the biodiesel standard (Page 530 Left column lines 22-30). Additionally, Yusoff teaches that replacing a portion of the methanol with ethanol results in less dependency on synthetic sources of methanol.
As such, it would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to control the ethyl ester content of the corn oil composition to be greater than 
It has been held that there is motivation to optimize result-effective variables, i.e., a variable which achieves a recognized result. In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05. 
In the instant case, the ordinarily skilled artisan would recognize and appreciate that the FAEE content of the corn oil is a result effective variable and therefore the ordinarily skilled artisan could readily optimize the percentage of the ethyl ester content of the Bootsma oil.
Regarding claims 14 and 15, Helf and Bootsma teach the composition as applied to claim 13 above but fail to teach that the corn oil comprises an ethyl ester content greater than 6% w/w and up to about 18% w/w in the total weight of the oil composition.
Yusoff teaches that there is a growing interest in the use of fatty acid ethyl esters (FAEE) in biodiesel (Abstract) as ethyl esters are obtain using ethanol rather than methanol and can be obtained from agricultural sources such as corn and are considered to be a renewable biofuel and greener product than methyl esters (Page 526 “Ethanol”).
Compellingly, Yusoff discloses that FAME (fatty acid methyl esters) show slightly lower stability against oxidation than FAEE (Page 528 last paragraph of right column) and that FAME/FAEE mixtures exhibit enhanced low temperature properties and oxidative stability… in comparison to neat FAME while satisfying the biodiesel standard (Page 530 Left column lines 22-30). Additionally, Yusoff teaches that replacing a portion of the methanol with ethanol results in less dependency on synthetic sources of methanol.
As such, it would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to control the ethyl ester content of the corn oil composition to be greater than about 6% w/w such that enhanced low temperature properties and oxidative stability are obtained.
In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977). See MPEP 2144.05. 
In the instant case, the ordinarily skilled artisan would recognize and appreciate that the FAEE content of the corn oil is a result effective variable and therefore the ordinarily skilled artisan could readily optimize the percentage of the ethyl ester content of the Bootsma oil.
Claims 11 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Helf, Bootsma, and Yusoff as applied to claim 6 above, and further in view of Bailey (U.S. 2010/0034586 A1).
Regarding claim 11, Helf, Bootsma, and Yusoff teach the method as applied to claim 6 above but fail to teach the inclusion of virgin asphalt.
Bailey teaches the rejuvenation of asphalt mixes that includes rejuvenating agents derived from plant oils (Paragraph 0017) including corn oil (Paragraph 0026). Bailey further teaches that the rejuvenating agent can also be used to alter the properties of a virgin (unaged) asphalt mix (Paragraph 0016).
It would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to select to use virgin asphalt and/or virgin aggregate. To be clear, the selection of new and/or recycled material is prima facie obvious to try to the ordinarily skilled artisan as there are a finite number of identified and predictable options (note: recycled material alone, new material alone, combination of recycled and new material) with a reasonable expectation of success.
Regarding claim 12, Helf, Bootsma, and Yusoff teach the method as applied to claim 6 above but fail to teach the inclusion of virgin asphalt.
Bailey teaches the rejuvenation of asphalt mixes that includes rejuvenating agents derived from plant oils (Paragraph 0017) including corn oil (Paragraph 0026). Bailey further 
It would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to select to use virgin asphalt and/or virgin aggregate. To be clear, the selection of new and/or recycled material is prima facie obvious to try to the ordinarily skilled artisan as there are a finite number of identified and predictable options (note: recycled material alone, new material alone, combination of recycled and new material) with a reasonable expectation of success.
With regard to the claim feature requiring the virgin asphalt and the corn oil composition to be combined before combining with the recycled asphalt, it has been held that the selection of any order of mixing ingredients is prima facie obvious In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). As such, it is obvious to combine the virgin asphalt and the corn oil composition before combining with the recycled asphalt.
Claims 11, 12, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Helf and Bootsma as applied to claim 13 above, and further in view of Bailey (U.S. 2010/0034586 A1).
Regarding claim 11, Helf and Bootsma teach the method as applied to claim 6 above but fail to teach the inclusion of virgin asphalt.
Bailey teaches the rejuvenation of asphalt mixes that includes rejuvenating agents derived from plant oils (Paragraph 0017) including corn oil (Paragraph 0026). Bailey further teaches that the rejuvenating agent can also be used to alter the properties of a virgin (unaged) asphalt mix (Paragraph 0016).
It would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to select to use virgin asphalt and/or virgin aggregate. To be clear, the selection of new and/or recycled material is prima facie obvious to try to the ordinarily skilled artisan as there are a finite number of identified and predictable options (note: recycled material alone, 
Regarding claim 12, Helf and Bootsma teach the method as applied to claim 6 above but fail to teach the inclusion of virgin asphalt.
Bailey teaches the rejuvenation of asphalt mixes that includes rejuvenating agents derived from plant oils (Paragraph 0017) including corn oil (Paragraph 0026). Bailey further teaches that the rejuvenating agent can also be used to alter the properties of a virgin (unaged) asphalt mix (Paragraph 0016).
It would be obvious to the ordinarily skilled artisan at the time the invention was effectively filed to select to use virgin asphalt and/or virgin aggregate. To be clear, the selection of new and/or recycled material is prima facie obvious to try to the ordinarily skilled artisan as there are a finite number of identified and predictable options (note: recycled material alone, new material alone, combination of recycled and new material) with a reasonable expectation of success.
With regard to the claim feature requiring the virgin asphalt and the corn oil composition to be combined before combining with the recycled asphalt, it has been held that the selection of any order of mixing ingredients is prima facie obvious In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930). As such, it is obvious to combine the virgin asphalt and the corn oil composition before combining with the recycled asphalt.
Regarding claims 17 and 19, Helf and Bootsma teach the method as applied to claim 13 above but fail to teach the inclusion of virgin asphalt.
Bailey teaches the rejuvenation of asphalt mixes that includes rejuvenating agents derived from plant oils (Paragraph 0017) including corn oil (Paragraph 0026). Bailey further teaches that the rejuvenating agent can also be used to alter the properties of a virgin (unaged) asphalt mix (Paragraph 0016).
prima facie obvious to try to the ordinarily skilled artisan as there are a finite number of identified and predictable options (note: recycled material alone, new material alone, combination of recycled and new material) with a reasonable expectation of success.
Response to Arguments
Applicant's arguments filed 07/08/2020 have been fully considered but they are not persuasive.
In response to Applicant’s argument that the Examiner has failed to put forth a prima facie case of obviousness because the cited portions of Helf and Bootsma do not provide a rationale why one skilled in the art would select the corn oil of Bootsma, Examiner respectfully disagrees and points back to the bottom of Page 4 to the top of Page 5 of the Final Rejection mailed 03/18/2020 where such rationale was articulated and is herewith maintained.
With regard to Applicant’s arguments concerning the 1.132 Declaration, it is noted that the Declaration is discussed earlier in this action.
A new grounds of rejection is made in view of newly discovered reference to Takeda.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Hardman (U.S. 2,877,129; Hardman teaches at Col. 9 lines 10-61 asphalts that use Examples 1 to 16 that are further mixed with 30% cottonseed oil and/or 30% soyabean oil (Table IV). Notably, Ex. 6, shown in Table IA, is an asphalt with 25% polyethylene glycol di-2-ethyl hexoate which is an ethyl ester. Notably, Applicant’s specification broadly defines “about” to include +/- 10%. As such, 25% EE meets ‘about 18%” EE; Hardman describes that the esters are derived from naturally occurring fats and oils and alcohols such as ethyl alcohol (i.e. Varnadoe (U.S. 6,514,331; Cited in IDS directed to asphaltic coating compositions including ethyl esters derived from corn oil at Col. 3 lines 20-41).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRA M MOORE whose telephone number is (571)272-8502. The examiner can normally be reached M-F 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on 571-272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDRA M MOORE
Primary Examiner
Art Unit 1738

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1738